                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                    ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


               PLAINTIFF’S REPLY IN SUPPORT OF HER MOTION FOR
                  PARTIAL SUMMARY JUDGMENT AGAINST THE
                 OFFICIAL CAPACITY AND ENTITY DEFENDANTS

       Defendants’ response to Roe’s summary judgment motion shows not only that her equal

protection and due process rights were violated, but also that these violations resulted from

official judiciary policies and practices. Because defendants have failed to raise a genuine

dispute of material fact, Roe is entitled to summary judgment on their liability.

I.     Defendants Are Liable For Violating Roe’s Fifth Amendment Rights to Due Process
       and Equal Protection.

       A.      Defendants Violated Roe’s Right to be Free from Discrimination.

       Defendants have not disputed the material facts showing that they violated Roe’s right to

be free from sex discrimination in her employment. For example, defendants do not dispute that

Roe’s complaint of sexual harassment, retaliation, and discrimination was pending with no action

for over six months before she resigned. Br. 17. During this lengthy period, defendants failed to

conduct a prompt and appropriate investigation. Indeed, Roe went for periods of three to six

weeks without hearing any updates. Complaint ¶¶ 306, 322, 362, 384. After the initial report


                                                 1

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 1 of 26
was submitted almost two months after the investigation opened, Roe was told that the report

was being sent back to be redone. Id. ¶ 362. At this point, Roe learned that the Investigator had

been asked to make “recommendations,” even though, by her own admission, she was not

trained or qualified to do so. Id. ¶¶ 320, 364. Roe also learned that her retaliation complaints

were not investigated, id. ¶¶ 318–19, 384; Roe Decl., Ex. C, at 45, because the Defender’s

misconduct was characterized as mishandling, not retaliation, id. ¶ 319. Defendants also cannot

dispute that following these delays, they withheld the report and deliberately refused to act. Id.

¶¶ 398, 401; Roe Decl., Ex. C, at 60. Rather, disciplinary action was eventually taken, but not

until almost six months later, after Roe had already resigned. Roe Decl., Ex. C, at 73.

       Rather than dispute the facts, defendants contend that they simply do not matter. For

example, defendants contend that it does not matter that the investigation dragged on for over

four months, after which they deliberately refused to take disciplinary action, because Roe had

no right to an investigation “on any particular timeframe.” Br. 17. However, a prompt

investigation with immediate corrective action is not Roe’s “preferred timeline,” id., but is

required under the EDR Plan, judiciary policies, and the Constitution.

       Indeed, defendants’ evidence establishes that in practice, the judiciary does not follow its

own antidiscrimination policies requiring employers to follow Title VII principles and take

appropriate action on complaints. Guide to Judiciary Policy § 220.10.10; EDR Plan Ch. II, § 1,

Ch. IX; Code of Conduct for United States Judges, Canon 3B(4), 3B(6); Code of Conduct for

Judicial Employees Canon 3(C)(1); Code of Conduct for Federal Public Defender Employees

Canon 3(C). For example, the Judicial Integrity Officer, who describes herself as “a primary

resource for the entire judiciary on the Model Employment Dispute Resolution Plan, its

coverage, and processes,” Declaration of Jill Langley (“Langley Decl.”), ECF No. 78-5, ¶ 4



                                                 2

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 2 of 26
(emphasis added), confirms that, in practice, a report of wrongful conduct “has no formal

procedures or timelines.” Id. ¶ 5; see also Declaration of James Ishida (“Ishida Decl.”), ECF No.

78-4, ¶ 6 (same). Nor is a sexual harassment complainant entitled to any “corrective action” by

making a wrongful conduct report. Id.

       Roe’s only option for relief on her complaints was to participate in mandatory alternative

dispute resolution beginning with “counseling” and “mediation.” EDR Plan Ch. X §§ 8–9. By

defendants’ own admission, the initial stages are only capable of yielding a “voluntary”

resolution. See Br. 20 (“In the request for counseling phase, the parties may voluntarily agree to

a resolution but cannot be forced to take particular action.”); Ishida Decl., ¶ 13 (“An

investigation [of wrongful conduct] is not mandated at the counseling phase.”). After mandatory

counseling and mediation, Roe had the burden to “prove” her claims before a presiding judicial

officer. See Complaint ¶ 432 (Judicial Integrity Officer insisting that it was not reasonable for

Roe to want a “finding” on her claims before a final hearing and advising her to pursue

“motions” and “discovery” to prove her claims). During the Chapter X process, no duty was

imposed on the employing office to properly investigate or promptly remedy the harassment.

See Complaint ¶ 400 (EDR Coordinator’s comments to Roe that no decisions about disciplinary

action would be made until after her Chapter X proceeding was over).

       This process flips the judiciary’s duty to remedy discrimination on its head. It alleviates

the employer of any duty to “prevent and promptly correct any harassing behavior,” EEOC

Enforcement Guidance: Vicarious Liability for Unlawful Harassment by Supervisors, 1999 WL

33305874, at *1, and instead places the burden on the employee to remedy the harassment by

proving her “demands.” See, e.g., Complaint ¶¶ 322–32 (Roe asking the Chief Judge and EDR

Coordinator why “the burden is on her to initiate the solutions to her complaints”). This



                                                 3

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 3 of 26
inadequate process provides “[e]vidence of a pattern or practice of discrimination,” and is

“strong evidence supporting a plaintiff’s claim that she herself has been the victim of

discrimination.” 1 Bohen v. City of E. Chicago, Ind., 799 F.2d 1180, 1187 (7th Cir. 1986).

       Defendants further contend that it was acceptable to place Roe on telework for over six

months while the investigation was pending because she “requested” to telework. Br. 16. But

the undisputed facts refute their argument. To begin with, Roe requested to telework because the

Defender denied her a transfer to another duty station. See Complaint ¶ 219; Roe Decl., Ex. B, at

52 (“reserving the right” to require her to return to the First Assistant’s duty station). Though the

Defender claimed that he did not have any office space in the other duty station, six months later,

he offered her a transfer to that duty station during the EDR process. Complaint ¶ 418.

Defendants also do not dispute that Roe was subjected to demeaning and hostile treatment

because of her telework status, such as her coworkers’ belittling jokes about meeting her at

“Waffle House” and comparing her to “Where’s Waldo.” Id. ¶¶ 349–54; see also Roe Decl., Ex.

B, at 28, 32–33. They do not dispute that while her complaint was pending, her Team Leader

wore an offensive Justice Kavanaugh beer-guzzler helmet for the office Halloween party.

Complaint ¶ 346. Indeed, defendants themselves state that Roe “did not see anyone from the

office” for over seven months, Br. 23, which concedes that her telework status was an




       1
         For this reason and others discussed below, defendants’ argument that Roe has not
argued for summary judgment against some of the official capacity and entity defendants fails.
At a minimum, defendants are liable because they were involved in creating and implementing
discriminatory policies and practices under the EDR plans. For example, the AO provides
guidance to court units on the EDR process through the Office of General Counsel. The Judicial
Conference imposes the Model EDR Plan on the circuits, which then adopt their own EDR plans
through their circuit judicial councils.


                                                 4

           Case 1:20-cv-00066-WGY Document 93
                                           84 Filed 10/23/20
                                                    10/09/20 Page 4 of 26
ostracizing “tangible employment action,” Pennsylvania State Police v. Suders, 542 U.S. 129,

143 (2004).

       In addition, defendants contend that their actions were “appropriate” because the

Defender eventually reported her complaints and the Chief Judge ordered an “investigation.” Br.

17. But neither of those actions establish that their handling of Roe’s complaint was appropriate.

An employer “must respond” to a report of sexual harassment. See Feminist Majority Found. v.

Hurley, 911 F.3d 674, 690 (4th Cir. 2018) (quoting parenthetical). “[T]he mere act of listening”

to a complaint “is not a remedy in and of itself,” id., nor is a “half-hearted investigation or

remedial action” sufficient, id. (quoting parenthetical). Here, it is undisputed that defendants

deliberately refused to take prompt action on Roe’s complaints. Complaint ¶¶ 398, 400; Roe

Decl., Ex. C, at 60. They did not take disciplinary action for almost a full year after Roe raised

her complaints, and several months after she resigned. Complaint ¶ 485; Declaration of Anthony

Martinez (“Martinez Decl.”), ECF No. 78-3, ¶¶ 99, 101.

       To avoid these facts, defendants selectively quote disparaging conclusions reached in an

investigation “report” that they did not produce in discovery or provide to the Court. Br. 15.

Though defendants contend that the report is “confidential” and can only be filed under seal, Br.

15 n.3, they freely quote the report’s denigrating statements about Roe in their public filings, see,

e.g., Br. 15. But the selective quotations they rely upon are inadmissible hearsay and

“conclusory statements not based on specific factual knowledge,” which must be disregarded for

summary judgment purposes. Reynolds v. Steward St. Elizabeth’s Med. Ctr. of Bos., Inc., 364 F.

Supp. 3d 37, 58 (D. Mass. 2019). Even if defendants had produced the report, it would be

inadmissible because, among other evidentiary and foundational issues, defendants did not

introduce any evidence showing that the report was reliable. See Fed. R. Civ. P. 56(c)(4) (facts



                                                  5

         Case 1:20-cv-00066-WGY Document 93
                                         84 Filed 10/23/20
                                                  10/09/20 Page 5 of 26
used on summary judgment must “be admissible in evidence”); see also Angelone v. Xerox

Corp., No. 09-6019, 2011 WL 4473534, at *2 (W.D.N.Y. Sept. 26, 2011); Ambrose-Frazier v.

Herzing Inc., No. CV 15-1324, 2016 WL 890406, at *5 n. 53 (E.D. La. Mar. 9, 2016).

       On the contrary, defendants have not disputed any of the record facts showing that the

“investigation” was a farce. For example, defendants assert that Roe’s retaliation complaints

were “investigated,” Br. 17, but they rely exclusively on conclusory, inadmissible hearsay. See

Reynolds, 364 F. Supp. 3d at 58. Defendants fail to dispute the factual record showing that the

Investigator did not investigate the retaliation claim because she characterized the Defender’s

misconduct as mishandling, not retaliation. Complaint ¶ 318. Later, the Investigator stated she

would “include” her retaliation claims in her report, Roe Decl., Ex. C, at 26, 53, but the

investigation was never reopened, id. at 53. Worse yet, according to defendants’ declarations,

the Defender was the person who “appoint[ed]” the Investigator—a fact that defendants never

previously disclosed to Roe. Martinez Decl., ¶ 81. This conflict of interest is further evidence

that the Investigator did not appropriately investigate Roe’s allegations.

       If the report were admissible, it would provide further evidence of discrimination. The

report’s inflammatory, disparaging conclusions were unfairly obtained and facially implausible.

See, e.g., Complaint ¶ 434 (Judicial Integrity Officer’s comments that “she had never seen an

investigation report support an employee’s sexual harassment allegations” and discussing a

complainant in her circuit who was found to be a “liar”). For example, the report states that Roe

experienced sexual harassment “in her mind.” Br. 15; cf. Complaint ¶¶ 202–04 (Defender’s

statements implying that, at least there was no “physical contact”). This demeaning language

contradicts the record evidence turned over to the Investigator, which included the First

Assistant’s inappropriate communications, her contemporaneous notes documenting the



                                                 6

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 6 of 26
harassment, and documentation of the retaliation against her. Complaint ¶ 301; Roe Decl., Ex.

C, at 12–14. It also contradicts the undisputed sequence of events demonstrating that Roe

contemporaneously reported the harassment to her coworkers, e.g., Complaint ¶¶ 117, 175–76, to

a former judiciary mentor, id. ¶ 123, and to the Fair Employment Opportunity Officer, id. ¶ 158,

who involved the Deputy Director and Chief of Defender Services in the efforts to resolve her

complaints after they reviewed the First Assistant’s inappropriate communications and the

Defender’s inadequate response, see Roe Decl., Ex. C, at 1–2; Martinez Decl., ¶ 74.

       Similarly, the report’s implication that Roe welcomed the First Assistant’s behavior

because she did not “decline” his “mentor” lunches, Br. 15, contradicts the record evidence that

over time, Roe cut her working hours and eventually stopped coming into work to avoid being

alone with him. E.g., Complaint ¶¶ 115, 157; see also id. ¶ 162 (Fair Employment Opportunity

Officer’s statements “encourag[ing] Roe to continue calling in sick as a way to protect herself”).

Finally, the report states that the First Assistant’s “intention” was not sexual harassment when he

sent a quid pro quo email, Br. 15, but what matters is whether his behavior was objectively

offensive, not what he “inten[ded].” See Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305,

1312 (11th Cir. 2001) (explaining that “a victim need not provide evidence of a direct and

express sexual demand,” because “a supervisor may simply intimate that a subordinate’s career

prospects will suffer if she does not submit to his advances, with the hope of concealing his

harassment if his statements are repeated to a third party”).

       Most disparagingly, defendants insinuate that Roe exploited her office to obtain a duty

station transfer. But in context of the undisputed facts, any such conclusion would be

implausible. To begin with, the record shows that Roe was not questioned during the

investigation about any accusation that she was manipulating her office. Cf., e.g., Complaint



                                                 7

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 7 of 26
¶¶ 304–05 (Investigator’s statements that it was “evident” that the Defender had handled things

“very poorly”); id. ¶¶ 306–21 (summarizing follow-up interview with Investigator). It was only

many months later, when Roe’s Team Leader was spreading office rumors that she “made up”

her complaints to work in a different duty station, id. ¶ 492, that she became aware of any such

allegation. These circumstances validate Roe’s stated fears during the EDR process that she

would be “subjected to rumors and reputational damage,” 2 Roe Decl., Ex. C, at 58, and are

disturbing evidence that coming forward about workplace misconduct in the judiciary will

“subject [victims] to retaliatory action,” Report of the Federal Judiciary Workplace Conduct

Working Group to the Judicial Conference of the United States 12 (2018).

       Moreover, defendants’ insinuation contradicts the undisputed record evidence. See Scott

v. Harris, 550 U.S. 372, 380 (2007) (instructing courts to reject theories that are “blatantly

contradicted by the record” for summary judgment purposes). As the record shows, Roe was

offered a transfer to another duty station during her EDR process, and she turned it down.

Complaint ¶ 418. She did so because “a duty station transfer would not accomplish anything

without addressing the underlying harassment and retaliation.” Id. ¶ 425. In addition, Roe

requested to transfer to a federal defender office in an adjacent district. Roe Decl., Ex. C. at 57–

59. As she explained to the EDR Coordinator and the Chief Judge, she did not believe it was

“possible to reach a resolution with my current office that will protect me from further

harassment and allow me to advance in my career.” Id. at 57. And when she was unable to

transfer, Complaint ¶ 454, she gave up her federal defender career rather than return to a working


       2
          Notably, though the First Assistant attempts to downplay instances of a toxic working
environment as taken out of context, he does not dispute many of Roe’s allegations, including
that he personally spread rumors insinuating that a former employee who sued the office had
killed his wife. See Declaration of John Parke Davis (“Davis Decl.”), ECF No. 78-2, at ¶¶ 7–10.


                                                  8

           Case 1:20-cv-00066-WGY Document 93
                                           84 Filed 10/23/20
                                                    10/09/20 Page 8 of 26
environment of harassment, retaliation, and discrimination. See id. ¶ 462 (Roe “was giving up

her career because she was harassed and retaliated against without any accountability”); id. ¶ 475

(“Roe told the EDR Coordinator that she had lost her job because she filed a complaint.”).

       If all this were not enough, it is undisputed that after receiving the investigation report,

the Chief Judge and EDR Coordinator supported Roe in obtaining a judicial clerkship and

recommended her for another judicial clerkship. Ishida Decl., ¶¶ 21–22, Ex. D-1. Judicial law

clerk positions are sensitive positions requiring handling of confidential information, and law

clerks must “personally observe high standards of conduct so that the integrity and independence

of the Judiciary are preserved and the judicial employee’s office reflects a devotion to serving

the public.” Code of Conduct for Judicial Employees, Canon 1. Having an alleged history of

exploiting management would have disqualified Roe from a judicial law clerk position, which

further shows that defendants’ theory could not be believed by a reasonable fact finder.

       What is undisputed is that “disciplinary action” against both the Defender and his First

Assistant was taken “as a result of [Roe’s] report of wrongful conduct.” Roe Decl., Ex. C, at 73;

Martinez Decl., ¶¶ 99, 101, 103 (Defender’s admission that he was “discipline[d]” and that he

disciplined the First Assistant). Under the EDR Plan’s plain terms, a finding of wrongful

conduct—that is, unlawful discrimination—is a prerequisite to taking disciplinary action. EDR

Plan Ch. IX (“Employees found by the Chief Judge and/or unit executive to have engaged in

wrongful conduct, as defined in this Plan, may be subject to disciplinary action.” (emphases

added)). The finding of wrongful conduct in this case was informed not only by the

investigation report, but also Roe’s post-investigation narrative documenting her claims of

harassment, discrimination, and retaliation. See Roe Decl., Ex. B, at 11–33. Though defendants

attempt to downplay the significance of the disciplinary action, Br. 16, again relying solely on



                                                  9

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 9 of 26
inadmissible hearsay, the undisputed facts speak for themselves. The outcome of the EDR

process was a judicial clerkship for Roe with repeated efforts to help her find other judiciary

employment, Ishida Decl., ¶ 21, and disciplinary action for the Defender and his First Assistant,

Roe Decl., Ex. C, at 73.

       For this reason, defendants’ attempt to relitigate Roe’s underlying harassment,

discrimination, and retaliation claims, based on self-serving FDO employee declarations, is

meritless. Br. 14–16; 21–23. Defendants cannot dispute that “disciplinary action” was taken

against the Defender and his First Assistant “as a result” of the wrongful conduct report. Roe

Decl., Ex. C, at 73. In any event, Roe’s equal protection and due process claims are premised on

the failures of the EDR process, not relitigating her underlying EDR complaint. 3 Roe was

entitled to be treated in a non-discriminatory manner, to have her rights enforced throughout the

EDR process, and to have a fair and impartial adjudication of her right to be free from

discrimination, independent of the alleged merits of her claims in the underlying proceeding.

       Finally, defendants misconstrue Roe’s claims as “pure retaliation” claims that are barred

by a recent Fourth Circuit decision. 4 Br. 13 (citing Wilcox v. Lyons, 970 F.3d 452, 455 (4th Cir.



       3
          For similar reasons, defendants’ argument that the First Assistant was not Roe’s
supervisor, see Br. 16, is irrelevant, because Roe does not need to prove he was a supervisor to
prevail on her equal protection and due process claims. But in any event, the First Assistant job
description, which defendants did not include in their exhibits, states that the First Assistant
“[i]nitiates personnel actions involving all staff members,” including “hiring, performance
appraisals, mediation and negotiation, disciplinary actions, and employee job termination.” To
be a supervisor, the employee need not have the “final say” on employment actions. Boyer-
Liberto v. Fontainebleau Corp., 786 F.3d 264, 278 (4th Cir. 2015). It is enough to “initiat[e]”
employment actions or “ma[ke] recommendations regarding promotions.” Id. (quoting Vance v.
Ball State Univ., 570 U.S. 421, 437 n.8 (2013)).
       4
          Though Roe’s case was subject to an intercircuit transfer, defendants rely on a Fourth
Circuit case that issued while her case was pending to support the Fourth Circuit’s position as a
party to litigation. See ECF No. 71, at 1–2.

                                                10

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 10 of 26
2020)). However, Wilcox does not apply because Roe’s claims are not “pure retaliation” claims.

As the undisputed evidence shows, “the discriminatory conduct continued” after Roe made her

complaints, she was treated “adversely” based on her gender, and defendants’ conduct

“maintained and reinforced the hostile work environment.” Beardsley v. Webb, 30 F.3d 524, 530

(4th Cir. 1994). Defendants also ignore that Roe raises due process claims based on violations of

the EDR Plan, which explicitly prohibits retaliation, whereas Wilcox only involved an equal

protection claim. Even if Wilcox applied, the proper course would be leave to amend the

complaint to assert retaliation claims under the First Amendment. See Wilcox, 970 F.3d at 458.

       B.      Defendants Violated Roe’s Protected Rights Under the EDR Plan.

       Defendants also violated Roe’s protected rights under the EDR Plan. Their argument to

the contrary rests on the erroneous premise that Roe had no due process interest in adjudicating

her right to be free from unlawful discrimination. Br. 12–13. But defendants cannot argue both

that Roe had no protected interest in the EDR process and that the EDR process provided her

“the exclusive remedy.” EDR Plan Ch. I, § 1. After all, judiciary employees, like all

government employees, have a constitutional right to be free from unlawful discrimination.

Davis v. Passman, 442 U.S. 228, 234–35 (1979). In the adjudication of their legal rights, they

are entitled to due process protections “which have traditionally been associated with the judicial

process.” Hannah v. Larche, 363 U.S. 420, 442 (1960). And for their constitutional claims, they

have a “personal right” to “Article III’s guarantee of an impartial and independent federal

adjudication.” Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1943 (2015) (quotation

omitted). However, the EDR process provides none of these constitutional safeguards. EDR

forums are “strictly administrative and are not ‘cases and controversies’ under Article III of the

Constitution.” Proceedings of the Judicial Conference of the United States at 25 (Sept. 2010)



                                                11

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 11 of 26
(“JCUS”). The EDR Bench Book that defendants rely upon even states that an EDR final

hearing “is not a formal judicial hearing or mini-trial.” ECF No. 78-5, at 75. And defendants

disavow any “right to employee dispute resolution procedures.” Br. 13; but see Roe Decl., Ex.

C, at 70 (Judicial Integrity Officer’s statement that Roe had “due process rights”).

       Defendants fail to dispute the material facts showing that they violated Roe’s protected

rights under the EDR Plan. For example, defendants refused to disqualify the Defender from

representing the employing office even though he was “involved in,” and a subject of, the

complaint. EDR Plan Ch. X, § 7; see also EEOC Mgmt. Directive 110, 1-7 (2015) (an accused

agency head should recuse himself from the decision-making process on an EEO complaint).

Defendants even recognized that the Defender had a conflict of interest, which is why the EDR

Coordinator “received” the investigation report instead of the Defender. Roe Decl., Ex. C, at 6,

29, 51. But when it came to formally disqualifying him, defendants refused. Id. at 50–51.

       Not only did defendants not disqualify the Defender, but they refused to rule on the

matter. For months, defendants gave Roe the impression that her disqualification request was

being stayed because they would need to make a finding of misconduct before disqualifying the

Defender. See Complaint ¶¶ 287, 370; see also Roe Decl., Ex. C, at 5. After the investigation

report finally came out, the EDR Coordinator told Roe that the Chief Judge “intend[ed]” to deny

her request to disqualify the Defender, Roe Decl., Ex. C, at 50–51, but Roe was not provided any

written ruling or statement of reasons, even after renewing her disqualification request,

Complaint ¶ 453; see Roe Decl., Ex. B, at 57–60; Ex. C, at 66.

       Rather than dispute these facts, defendants now contend that unit executives cannot be

disqualified at all. Br. 18. According to the Judicial Integrity Officer, “[t]he disqualification

provision . . . was designed to ensure that the EDR Coordinator, Mediator, and presiding judicial



                                                 12

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 12 of 26
officer were impartial, not that the defending party was impartial.” Langley Decl., ¶ 8.

However, defendants’ interpretation contradicts the plain terms of the EDR Plan that applied to

Roe, which defines unit executives, including federal defenders, as “employees” subject to

disqualification if they are “involved in” a complaint. EDR Plan Ch. I, §§ 2–3 (defining

“employee”); EDR Plan Ch. X, § 7 (disqualification). Though the Judicial Integrity Officer

states that she “ensured that the 2019 Model EDR Plan explicitly limited disqualifications for

conflicts of interest,” Langley Decl., ¶ 9, that textual limitation was not present in the EDR Plan

that applied to Roe. Moreover, defendants’ post hoc explanation contradicts the record, which

shows that defendants did not allow the Defender to receive the investigation report, Roe Decl.,

Ex. C, at 6, 29, 51, gave Roe the impression for months that they could disqualify the Defender

after making a finding against him, Complaint ¶¶ 287, 370; see also Roe Decl., Ex. C, at 5, and

then refused to explain why they did not disqualify him, Roe Decl., Ex. C, at 50–51.

       More broadly, the Judicial Integrity Officer’s statements confirm the problems with

conflicts of interest in complaints against unit executives. See Jacqueline Thompson, “Failures

of the System”: Law Students, Advocates Push for Protections at the Judiciary, NAT’L L. J. (Mar.

25, 2020) (discussing “potential conflicts of interest when investigating misconduct”). The

Judicial Integrity Officer expressly disclaims any obligation for the employing office to “be fair

and neutral to both parties.” See Langley Decl., ¶ 8. Instead, a unit executive accused of

misconduct is considered an “opposing or differing party” that is “entitled to act and respond on

behalf of the Respondent employing office.” Id.; but see ECF No. 78-5, at 86 (statement from

EDR Bench Book that “only the employing office, not individuals, can be named as

respondents”). This situation presents precisely the type of conflict of interest that the EEOC

recusal provision is designed to prevent, where the alleged discriminating official is a “high-level



                                                13

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 13 of 26
official” with “influence” over the EEO complaint process. EEOC Mgmt. Directive 110, 1-7.

As defendants’ evidence shows, the Defender had influence over the EDR process because he

“appoint[ed]” the Investigator, Martinez Decl., ¶ 81, and he imposed disciplinary action against

the First Assistant, id. ¶ 99. By contrast, defendants’ assertion that the Chief Judge was the

“head of the agency,” Br. at 18 n.4, is contradicted by their statement that the Defender is the

person “entitled to act and respond” on behalf of the FDO, Langley Decl., ¶ 8; see also Ishida

Decl., ¶ 8 (the Defender was the “appropriate unit executive” and “employer” responsible for

“determin[ing] whether the First Assistant had engaged in any misconduct and whether an

employment personnel action was necessary”). Their argument also contradicts their prior

assertion that the Chief Judge was not Roe’s employer. 5 ECF No. 53, at 4.

       In addition, defendants fail to dispute the facts showing that they violated the Plan’s

provision requiring information and records to be shared on a “need-to-know basis.” EDR Plan

Ch. X, § 4. Though defendants assert that, in practice, investigation reports are never released in

counseling or mediation, Br. 19, they do not dispute the EDR Coordinator’s statements that the

report would be the basis for acting in Roe’s Chapter X proceeding. Ishida Decl., ¶ 12

(investigation for Chapters IX and X “overlapped”); see also id. Roe Decl., Ex. C, at 29 (EDR

Coordinator was considering “distribution of the report” during counseling). Moreover,

defendants’ explanation for not releasing investigation reports—that they contain “confidential

personnel information,” Br. 18—contradicts their assertion that investigation reports are

“discover[able]” in the final hearing, Br. 19. Because the report may be relied upon in

determining a complainant’s legal rights, the report is a “need-to-know” document under Chapter




       5
        If the Chief Judge were Roe’s employer, then presumably he could have acted as the
employing office’s representative if the Defender were disqualified.
                                                 14

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 14 of 26
X. See Hannah, 363 U.S. at 442 (holding that due process protections attach to adjudicative

proceedings). The prejudice caused by not releasing the report is evident in Roe’s case, where

the report presented “conclusions” that contradicted the investigation materials. See ECF No.

78-5, at 138–39 (EDR Bench Book’s description of relevant investigation materials).

       Finally, defendants fail to dispute the facts showing that they violated the EDR Plan’s

requirement of an “appropriate” remedy. EDR Plan Ch. X, § 12. Though they contend that

Roe’s belief that she would not have been provided a remedy is “entirely speculative,” Br. 20,

they do not dispute that Roe was told that any meaningful action would be viewed as

“micromanaging” or “meddl[ing].” Complaint ¶¶ 415, 438. They do not dispute that the

Judicial Integrity Officer, who is “considered a primary resource for the entire judiciary” on

EDR matters, Langley Decl., ¶ 4, told Roe that an EDR presiding officer would have no

authority to “manage” a federal defender office. Complaint ¶ 439; see also Roe Decl., Ex. C, at

69. And they do not dispute that Roe was told she could not transfer. Complaint ¶ 454.

       C.      Defendants Failed to Provide Roe Meaningful Remedies and Review.

        Finally, defendants cannot dispute that they failed to provide Roe with meaningful

review or remedies. Indeed, Judicial Conference policy and the EDR Bench Book that

defendants rely upon, Br. 20–21, establish the lack of meaningful remedies as a matter of law.

Under Judicial Conference policy, “[j]udges’ decisions in EDR matters must be in conformance

with all statutes and regulations that apply to the judiciary.” JCUS at 25. Contrary to

defendants’ arguments, an EDR presiding officer cannot “order” any remedy, “make-whole” or

otherwise, Br. 20, unless that remedy is independently authorized by statute. JCUS at 25; see

also ECF No. 78-5, at 102 (EDR Bench Book’s statement that presiding officer cannot order

remedies not authorized by law). For example, according to the EDR Bench Book, an EDR



                                                15

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 15 of 26
presiding officer has no authority to “direct” the General Services Administration to make

accommodations for an employee with a disability. ECF No. 78-5, at 102; see also Golinski v.

U.S. Office of Pers. Mgmt, 781 F. Supp. 2d 967, 973 (N.D. Cal. 2011) (EDR presiding officer

has no authority to “bind” executive agencies).

       The same principle applies to federal defender offices, which fulfill a statutorily

independent constitutional function within the judiciary. See 18 U.S.C. § 3006A(g)(2)(A).

Under the Criminal Justice Act, the Court of Appeals has statutorily limited appointment

authority over the federal defender, and the federal defender has authority over personnel matters

as the appointing official for his staff. Id. The fact that the Defender, not the Chief Judge, took

disciplinary action against the First Assistant, confirms this principle. See Complaint ¶ 439

(Judicial Integrity Officer’s statement that Article III judges do not have authority to “manage” a

federal defender office). Defendants’ arguments overlook that an EDR presiding officer does not

have continuing “jurisdiction” or the authority to impose “sanctions,” see Br. 21, to enforce an

order the presiding officer had no authority to impose. See Complaint ¶ 439 (Judicial Integrity

Officer’s statement describing remedies issue as “jurisdictional”).

       D.      Defendants are Liable for Roe’s Resignation.

       Based on the undisputed facts, defendants are liable for Roe’s involuntary resignation.

Though defendants contend that it was not “objectively” intolerable that Roe “teleworked and

did not see anyone from the office” for over seven months, Br. 23 (but see supra, at 4), they

describe the events leading to her involuntary resignation too narrowly. As the undisputed facts

show, the totality of the discriminatory “co-worker conduct, unofficial supervisory conduct,

[and] official company acts” that Roe experienced made it objectively reasonable for her to

resign. Suders, 542 U.S. at 148.



                                                  16

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 16 of 26
       Even the Judicial Integrity Officer recognized the harm caused to Roe by the failures of

the EDR process. She told Roe, “I can’t address the whys of what has transpired in your cas[e]

to date, and I know this has been an arduous path for you.” Roe Decl., Ex. C, at 70; see also

Complaint ¶ 429 (acknowledging that the handling of Roe’s claim was “unusual” and that a

Circuit Executive should never be an EDR Coordinator because of inherent conflicts of interest).

She further stated that “[e]very matter can be a ‘lesson learned,’” and provided examples of what

Roe’s experience had “taught” her. Id. Specifically, “I/we need to provide EDR interpretative

guidelines to courts,” EDR training “needs to be nationalized,” and she would “like to better

understand if FPDs are adequately protected by EDR remedies.” Id. Defendants cannot dispute

that the Judicial Integrity Officer’s comments regarding the failures of the EDR process and the

lack of any meaningful review or remedies were a critical factor in Roe’s decision to resign.

II.    The FDO Employees’ Declarations Do Not Preclude Summary Judgment.

       As discussed above, the FDO employees’ self-serving declarations do not preclude

summary judgment in Roe’s favor on her equal protection and due process claims. Supra, at 10.

But if anything, their declarations and exhibits provide further evidence that Roe was subjected

to unlawful discrimination and her complaints were not appropriately investigated:

       Eligibility for Grade 15

       Defendants contend that Roe was not eligible for a promotion to Grade 15, because ten

years of “federal service” were required for eligibility and she had “slightly less than 4 years.”

Br. at 4; Declaration of William Moormann (Moormann Decl.), ECF No. 78-1, ¶ 16. Both

assertions are contradicted by their declarations and the judiciary policy materials included in

their exhibits. Based on the Research and Writing (“R&W”) attorney job description, to qualify

for Grade Level 15, an R&W attorney must have 3 years of “General Experience” and 7 years of



                                                 17

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 17 of 26
“Specialized Experience” for 10 years of “Total . . . Experience.” ECF No. 78-1, at 58.

According to the R&W attorney job description, Roe’s undergraduate degree satisfied the

general experience requirement as an “educational substitution.” Id. at 59. Similarly, Roe’s Phi

Beta Kappa membership and law degree satisfied at least 2 years (and likely 3 years) of

specialized experience as an “educational substitution.” Id. In addition, Roe possessed 4 years

of specialized legal experience prior to starting at the FDO in August 2017. See Moormann

Decl., ¶ 7 (describing Roe’s prior experience); see also Complaint ¶¶ 18–21. Accordingly, she

had at least five years’ specialized experience in August 2018—not “slightly less than 4 years,”

as defendants assert. 6 Br. 9. Roe satisfied the 10 years’ experience requirement for Grade 15.

        In addition, defendants cannot dispute that Roe began her employment with the FDO on

August 21, 2017 at Grade 14. 7 Moormann Decl., ¶ 5, Exs. A-4, A-6. Following “[o]ne year of .

. . required experience . . . at, or equivalent to, the next lower grade in federal service [i.e., Grade

Level 14],” ECF No. 78-1, at 58, on August 21, 2018, Roe was eligible for a discretionary

promotion to Grade Level 15. See also id. at 46 (discussing employee eligibility for

promotions); id. at 61 (form stating that Roe’s “[c]urrent promotion potential” was “1 grade”).

This rate of progression in promotion eligibility is consistent with judiciary policy and is

common in federal government. See, e.g., Office of Pers. Mgmt., General Schedule

Classification and Pay (“GS employees may advance to higher grades by promotion at certain

intervals (generally after at least a year.)”).



        6
          Defendants’ misrepresentation of Roe’s years of experience appears to assume that only
federal experience can be creditable experience, which is not the case. See ECF No. 78-1, at 58
(defining specialized experience as “[p]rogressively responsible legal experience”); see also id.
at 64 (required experience for AFDs is “[p]rogressively responsible experience as a lawyer”).
        7
       In fact, based on her prior experience, Roe likely qualified for Grade 15 when she began
employment at the FDO, as discussed above.
                                                   18

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 18 of 26
       “Red-Circling”

       Defendants contend that when Roe was reclassified to an Assistant Federal Defender

(“AFD”) position, “[t]he absolute maximum the Defender was authorized to pay Plaintiff under

the AD system was $101,038.00,” which would have resulted in a pay reduction if the Defender

had not exercised “his discretion and applied the ‘Red Circle Rule.’” Br. 22. Their assertion is

contradicted by defendants’ declarations and the judiciary materials included in their exhibits.

The “AFD Appointment and Compensation Policies” instruct that, “[i]n determining the number

of years of professional attorney experience,” the “activities that a practicing attorney would

normally perform may be counted, and such experience may be counted only from the time that

the AFD completed law school.” ECF No. 78-3 at 24. As previously discussed, as of August

2018, Roe had “at least” 5 years of post-law school “professional attorney” experience, which

qualified her for AD Level 25. ECF No. 78-1 at 65. According to the AFD “Starting Salary

Chart,” the maximum salary for AD Level 25 was $108,560, see ECF No. 78-1, at 65, which was

higher than Roe’s total salary prior to the reclassification, see Br. 22.

       Defendants’ assertion that the Defender had to apply the “Red Circle Rule” appears to be

based, again, on their misrepresentation of Roe’s years of creditable experience. See ECF No.

78-1, at 65 (AD-Level 23, with a maximum starting salary of $101,038, requires “less than” 5

years’ professional attorney experience). Moreover, defendants’ argument is self-contradictory

because they did not apply AD Level 23, which they asserted was the “absolute maximum”

level, see Br. 22, but rather AD Level 28, which has a maximum starting salary of $134,659. See

ECF No. 78-1, at 67 (“To be set at AD 28 Salery [sic] should remain $107,319”).




                                                  19

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 19 of 26
       Denial of Promotion

       As the above analysis shows, at a minimum, Roe was eligible for a salary increase on her

anniversary date of August 21, 2018. Supra, at 17–18. However, defendants avoided promoting

Roe by retroactively “reclassifying” her to an AFD position on August 28, 2020 and making it

effective August 20, 2018—the day before she would qualify for promotion to Grade Level 15.

See Roe Decl., Ex. D (ECF No. 60-5).

       Prior to defendants’ summary judgment filings, Roe had never seen the unexecuted

“Request for Personnel Action” included in defendants’ exhibits, ECF No. 78-1, at 66–67, nor

was she ever told that the Defender had “red-circled” her pay. However, Roe included the two

executed forms relevant to the August 20, 2018 reclassification as exhibits to her partial

summary judgment motion. Roe Decl., Ex. D (ECF No. 60-5) (“Request for Personnel Action”);

Roe Decl., Ex. B (ECF Nos. 60-3), at 54 (“Notification of Personnel Action”). According to

these forms, the Defender (1) signed the Personnel Action form on August 28, 2020, but with an

effective date of August 20, 2018, Roe Decl., Ex. D; (2) requested to eliminate her locality pay,

id.; and (3) placed her in AD Level 28, Roe Decl., Ex. B, at 54.

       Locality Pay

       Defendants contend that when Roe was reclassified to an AFD position, she continued to

receive locality pay, Br. 9, even though she was not “technically” entitled to the adjustment

while on telework, Moormann Decl. ¶¶ 43–44; Martinez Decl., ¶ 36. However, the undisputed

record establishes that defendants requested to reduce Roe’s total salary by eliminating her

locality adjustment. Specifically, Roe’s “Request for Personnel Action” form dated August 28,

2020 shows that the FDO approved a total salary reduction in the amount of her prior locality

adjustment. Roe Decl., Ex. D. This requested personnel action was adjusted by the AO’s Chief



                                                20

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 20 of 26
of the Court Personnel Management Division to increase Roe’s basic pay to the level of her prior

total salary, but her locality adjustment remained at “$0.” Roe Decl., Ex. B, at 54.

       Defendants’ declarations provide further evidence that their efforts to reduce Roe’s salary

by eliminating her locality pay were intentional. For example, defendants assert that Roe was

not entitled to locality pay while she was on telework, and that the Defender only maintained her

locality adjustment because he “chose not to remove” it. Moormann Decl., ¶ 43; see also

Martinez Decl., ¶ 36. However, Roe’s “Telework Agreement” clearly states that telework was

authorized on an “Ad hoc” basis. ECF No. 78-1, at 89. Under the Guide to Judiciary Policy,

“the location of the . . . FPDO is the official duty station” for telework on an “Ad hoc” basis, not

the location of the telework site. Guide to Judiciary Policy, Vol. 12, Ch. 10, § 1010.40. In

addition, defendants assert that Asheville, NC does not “have” a locality adjustment, Moormann

Decl., ¶ 44, but FDO employees assigned to the Asheville duty station are entitled to the locality

adjustment for the “Rest of the United States,” see ECF 78-1, at 47. Indeed, the DOCS manual

on which defendants rely states that locality pay may not be denied under any circumstances.

       Promotion “Agenda”

       Because Roe was eligible for a discretionary promotion, defendants’ argument that she

was pursuing her own “agenda” for a promotion to which she was not entitled is incorrect. Br. 4.

Defendants’ argument also reflects pernicious gender stereotypes regarding Roe’s “demand[]”

for a promotion. Compare, e.g., Br. 3 (describing Roe’s alleged plan to “wave [the offer letter]

around” if the office did not promote her); with Susan Adams, How Women Should Ask For A

Raise, FORBES (Oct. 16, 2014) (discussing “lingering sexism toward women who appear too

assertive” when asking for raises). There is nothing wrong with requesting, or even demanding,

a raise, training, experience, a transfer, or other preferred conditions of employment; in fact, men



                                                 21

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 21 of 26
are disproportionately rewarded for this behavior, which contributes to the pay gap between men

and women. See Benjamin Artz et al, Research: Women Ask for Raises as Often as Men, but Are

Less Likely to Get Them, HARV. BUS. REV. (Jun. 25, 2018) (noting that fewer promotions for

women “adds up” over a lifetime). The First Assistant’s reaction of being “taken aback” and

perceiving Roe’s requests as “deceptive” is rooted in negative stereotypes of successful

professional women and is further evidence of discrimination. Jenna Goudreau, The 10 Worst

Stereotypes About Powerful Women, FORBES (Oct. 24, 2011) (discussing stereotype that “a

woman can only be successful because she somehow connived or engineered her rise”). Even

worse, these sexist stereotypes appear to have tainted the investigation into Roe’s complaints.

       “Inexperience” and “Attitude”

       Finally, it is undisputed that Roe’s job performance at the FDO was exemplary, and

defendants do not even attempt to contend otherwise. See, e.g., Martinez Decl., ¶ 49; Davis

Decl., ¶ 21. Instead, defendants criticize her as “inexperience[d],” Br. 2, though the Defender

agreed she was the “best candidate for the position,” Martinez Decl., ¶ 8. Of course, it is a

matter of public record that the First Assistant—the person responsible for “training” and

“mentoring” Roe, Br. 2—was objectively “not qualified” for his position. Testimony of Hon.

Max. O. Cogburn, Ad Hoc Committee to Review the Criminal Justice Act (Jan. 11–12, 2016),

available at https://tinyurl.com/y3bjugxy. As a resident district court judge publicly stated, the

First Assistant “could not be a panel attorney” because he had only “second chaired one criminal

case.” Id.

       Defendants also raise subjective complaints of a “poor attitude,” the main examples being

(1) Roe’s alleged lying about the scheduling of a shadowing activity, Br. 6, and (2) Roe’s

“whining” about requesting training before handling a new type of hearing, ECF No. 78-2, at 25.



                                                22

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 22 of 26
At a minimum, these allegations must be considered in context of the FDO’s recent transition

from a CDO. See, e.g., Complaint ¶ 264 (EDR Coordinator’s comments acknowledging that

there were a lot of “serious issues” and the judges were “mindful” of the need to change the

office culture). For example, a prior administrative officer’s embezzlement of money was “kept

from the judges,” Cogburn Testimony at 14, and the “most experienced person in the office” was

fired by the person who engaged in embezzlement, id. at 32. The office’s client representation

was “unsatisfactory,” and the district judges wanted “better representation in our district.” Id. at

33, 35. Employees were “afraid that they’ll be fired” for coming forward. Id. Overall, the

office was a “mess” in “need [of] a change.” Id. at 34.

III.   Roe’s Motion For Partial Summary Judgment Is Ripe For Decision.

       For all the reasons discussed above, Roe’s claims are ripe for decision, and she is entitled

to summary judgment on the issue of defendants’ liability. Though defendants ask the Court to

decide their motions to dismiss prior to her motion for partial summary judgment, Br. 10–11,

their request is undermined by their decision to attach five declarations and nearly 400 pages of

exhibits to their opposition brief. By even presenting witness declarations and exhibits,

defendants are conceding that Roe’s complaint is not subject to dismissal based on the pleadings.

See Fed. R. Civ. P. 12(b)(1), (b)(6). If their dismissal arguments had merit, then there would be

no need for them to offer evidence, because Roe’s complaint would fail as a matter of law. See

In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017).

       At most, defendants’ jurisdictional arguments raise issues that “are inextricably

intertwined with those central to the merits,” and can only be resolved based on the factual

record. Kerns v. United States, 585 F.3d 187, 193 (4th Cir. 2009). For example, their arguments

that Roe did not “exhaust” her claims, or that she “voluntarily” resigned, are not a procedural



                                                 23

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 23 of 26
bar, but rather factual assertions necessary to each of their arguments for dismissal. See, e.g., Br.

12–13, 18–19, 20. Notably, defendants did not file a declaration demonstrating any “specified

reasons” why they “cannot present facts essential to justify [their] opposition” pursuant to Fed.

R. Civ. P. 56(d). 8 Thus, the factual record is fully developed and ripe for decision.

       Finally, defendants again contend that Roe’s claims are barred by sovereign immunity.

But at a minimum, reinstatement is a form of specific relief not barred by sovereign immunity.

Bowen v. Massachusetts, 487 U.S. 879, 893 (1988); Dotson v. Griesa, 398 F.3d 156, 177–79 (2d

Cir. 2005). Defendants’ argument that Roe has not cited cases awarding front pay “against any

governmental defendant,” Br. 25, fails to recognize that the judiciary is “the only remaining

branch of the federal government that is not required to live with this country’s labor laws.”

Charles Grassley and Jennifer Shaw Schmit, Practicing What we Preach: A Legislative History

of Congressional Accountability, 35 HARV. J. ON LEGIS. 33, 49 (1998). Instead, the judiciary

adjudicates discrimination complaints through the EDR process, which defendants recognize is

statutorily authorized under 28 U.S.C. §§ 331, 332. ECF No. 43, at 17 n.7. Defendants cannot

assert both that EDR remedies are statutorily authorized and that sovereign immunity bars those

remedies on judicial review. Rather, relief on judicial review is “an equitable action for specific

relief” to enforce a legal “mandate,” not an action for money damages. 9 Bowen, 487 U.S. at 893.



       8
           Defendants’ opposition brief should also be disregarded in its entirety because (1) their
brief was untimely and does not satisfy the requirements of Fed. R. Civ. P. 6(b)(1), LCvR 7.1(e),
and (2) defendants did not produce the names of their witnesses or documents relied upon in
their initial disclosures, which requires exclusion of the evidence under Fed. R. Civ. P. 37(c)(1).
       9
          Defendants contend that Roe has not asserted the Larson exception to sovereign
immunity, Br. 24 at n.7, but she plainly has asserted that defendants acted unconstitutionally and
relied on Bowen, which is based on, and an application of, the Larson exception. See Bowen,
487 U.S. at 893 (applying Larson). Defendants’ argument misconstrues her position, which is
that if sovereign immunity somehow bars her official capacity claims, she requests leave to
assert claims against the same defendants in their individual capacity. See ECF No. 49, at 20.
                                                 24

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 24 of 26
Moreover, defendants have never asserted that reinstatement or front pay are not allowed under

the EDR Plan; on the contrary, the EDR Bench Book states that “equitable” relief is authorized,

and the only relief that is not available are “compensatory” damages, “punitive” damages, and

“attorneys’ fees” except as allowed under the Back Pay Act. ECF No. 78-5, at 102–03.

       Defendants also assert that Roe’s lost earnings calculation is “outrageous,” Br. 25, but

they have not provided any reason why it is inaccurate, nor have they offered her any viable

pathway to reinstatement that would mitigate her lost earnings. In any event, equitable remedies

incidental to reinstatement are not an issue currently before the Court and would be decided as

part of an equitable hearing. Duke v. Uniroyal Inc., 928 F.2d 1413, 1424 (4th Cir. 1991).

                                          CONCLUSION

       For these reasons, defendants have not raised any genuine dispute of material fact, and

Roe respectfully requests that the Court enter an order granting partial summary judgment on the

issue of liability against the official capacity and entity defendants under Fed. R. Civ. P. 56.

       This the 9th day of October, 2020.

                                                              Respectfully Submitted,

                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com

                                                              Counsel for Plaintiff




                                                 25

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 25 of 26
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 9th day of October, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                 26

        Case 1:20-cv-00066-WGY Document 93
                                        84 Filed 10/23/20
                                                 10/09/20 Page 26 of 26
